Woodworth, J., Savage, Ch. J. and Golden, Senator,
afterwards discussed the questions argued by counsel, giving their reasons at large to the Court for the opinions they had respectively formed. They all three differed from the Chancellor, and were for a reversal of the decrse; Wood-worth, J. and Golden, Senator, thinking the title, as reported by the master in the court below, sufficient; and that, therefore, there should be a decree for specific performance; and Savage, Ch. Justice, holding the title so doubtful, that the appellants ought not to be compelled to accept it, even though a jury should think it good.
Whereupon, a majority of the Court were for affirming the order of the Chancellor; and it was thereupon
Ordered, adjudged and decreed, that the decretal order appealed from, be, &c. affirmed; that the appellants pay to the respondent his costs in this court, to be taxed; nd that the record be remitted to the Court of Chancery, to the end that the decree might be carried into execuiion.
END OF DECEMBER TERM.